UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-33491 Green Energy Management Services Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 75-2873882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 381 Teaneck Road Teaneck, New Jersey (Address of principal executive offices) (Zip Code) (201) 530-1200 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþor No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ orNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o or Noþ There were 443,977,432 shares of the registrant’s common stock, $0.0001 par value, outstanding as of August 12, 2011. GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements: 1 Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and June 30, 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Stockholders’ Equity for the Six Months Ended June 30,2011 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 Table of Contents PART I: FINANCIAL INFORMATION Item 1.Financial Statements GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Cash $ $ Contract receivables Prepaid expenses Deferred project costs - Current Other current assets Total Current Assets Property and equipment-net Deferred project costs Licensing agreements Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Current Accounts payable - trade $ $ Line of Credit - Related Party - Bridge loan payable - Related Party - Note payable - Current portion Other accrued liabilities Total Current Liabilities Note payable - Long-term portion Total Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.0001 par value, 500,000,000 shares authorized;443,977,432 and 442,403,636 shares issued and outstanding on June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Subscription receivable ) ) Retained deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities & Stockholders' Equity (Deficit) $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Contract revenue earned $ Cost of revenue earned Gross profit ) Selling, general and administrative expenses Depreciation and Amortization expense Loss on sale of assets - - Operating loss ) Interest expense, net Total other expenses Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. 2 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation - Warrant-based consulting fees - Loss on disposition of asset Net change in assets and liabilities: Contract receivables Prepaid expenses Deferred project costs ) - Other current assets ) - Other assets - ) Accounts payable - trade ) Accrued liabilities Net cash providedby (used in) operating activities ) Cash flows from investing activities: Purchase of property & equipment, net of dispositions ) ) Net cash provided by investing activites ) ) Cash flows from financing activities: Borrowings under line of credit Borrowings under loan from affiliates - Cash received from Nyserda funding - Repayments and distributions to shareholders - ) Repayments of debt on installment notes ) ) Net cash provided by (used in) financing activities ) Net decrease in cash ) ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Deferred project costs included in accounts payable $ $ - See accompanying notes to unaudited condensed consolidated financial statements. 3 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Six Months Ended June 30, 2011 (Unaudited) Additional Retained Common Stock Paid-in Subscription Earnings Shares Amount Capital Receivable (Deficit) Total Balance as of December 31, 2010 $ $ ) $ ) $ Common stock issued as compensation for employment at $0.15 per share Option issued for lending commitment Common stock issued as compensation for Directors serving on the Board of Directors at $0.09 per share 20 Net loss for the Six Months Ended June 30, 2011 ) ) Balance as of June 30, 2011 $ $ $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 4 Table of Contents GREEN ENERGY MANAGEMENT SERVICES HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared by Green Energy Management Services Holdings, Inc. (which, together with its consolidated subsidiary, is referred to as the “Company”, “we”, “us” or “our”) pursuant to the rules and regulations of the Securities and Exchange Commission. The financial statements reflect all adjustments that are, in the opinion of management, necessary for a fair statement of such information. All such adjustments are of a normal recurring nature. Certain information and footnote disclosures, including a description of significant accounting policies normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These interim financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, which was filed with the Securities and Exchange Commission on March 31, 2011. The results of operations for the three and six months ended June 30, 2011 are not necessarily indicative of the results for any subsequent periods or the entire fiscal year ending December 31, 2011. Earnings per share “Net loss per common share - basic and diluted” is calculated by dividing net income available to common stockholders by the weighted average number of shares of the Company’s common stock outstanding during the period. Diluted earnings per share reflect the potential dilution that could occur if our share-based awards and convertible securities were exercised or converted into common stock.The dilutive effect of the Company’s share-based awards is computed using the treasury stock method, which assumes all share-based awards are exercised and the hypothetical proceeds from exercise are used to purchase common stock at the average market price during the period.The incremental shares (difference between shares assumed to be issued versus purchased), to the extent they would have been dilutive, are included in the denominator of the diluted EPS calculation. “Net loss per common share — diluted” for each of the three and six months ended June 30, 2011 was the same as “Net loss per common share — basic” as the Company reported a net loss and, therefore, the effect of all potentially dilutive securities on the net loss would have been anti-dilutive.As of June 30, 2011, there were 78,348,959 potential common shares issuable upon the exercise of the Option (as defined below) excluded from the calculation of “Net loss per common share — diluted” because their impact would be anti-dilutive due to the Company’s net loss. The Option vested immediately upon issuance on June 27, 2011, and effective as of March 3, 2011, and the holder of the Option may exercise it at any time during the term of the Commitment Letter (as defined below), at an exercise price of $10,949,490. The Option may be exercised in part or in full and the aggregate option exercise price will be adjusted proportionately for any partial exercise of the Option. The Option may also be exercised on a cashless basis.For the periods ended June 30, 2010, there were no common share equivalents. The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on its results of operations, financial position or cash flow. Note 2. Organization of the Company and Going Concern Organization of the Company Green Energy Management Services, Inc. Green Energy Management Services, Inc. (“GEM”) was incorporated pursuant to the laws of the State of Delaware in March 2010.GEM is primarily involved in the distribution of energy efficient lighting units and water saving devices to end users who utilize substantial quantities of electricity and water.GEM maintains business operations with several locations in the United States, distributing products and services to municipal and commercial customers.Industry participants focus on assisting clients effectively maximize their energy efficiency potential and couples that with maximizing their renewable energy potential. Green Energy Management Services Holdings, Inc. The Company was incorporated pursuant to the laws of the State of Delaware in December 1996 under the name “Citadel Security Software Inc.”The Company was formally principally engaged in the marketing and licensing of security software products to large enterprises and government agencies.On October 2, 2006, the Company entered into an asset purchase agreement with McAfee, Inc. (“McAfee”).On December 1, 2006, the Company’s stockholders approved a plan of liquidation and dissolution and on December 2, 2006 and on December 4, 2006, the Company completed the sale of substantially all of its assets to McAfee.On December 12, 2006, the Company changed its name to “CDSS Wind Down Inc.” Following the sale of substantially all of its assets, the Company had no active business operations.During 2009, the Company’s board of directors considered alternatives to liquidating, including the possibility of seeking potential merger or acquisition targets.On November 16, 2009, the Company’s board of directors elected to terminate the plan of liquidation and dissolution.On August 20, 2010, GEM and the Company’s then newly-created wholly-owned subsidiary, CDSS Merger Corporation, merged with and into GEM and GEM, as the surviving corporation, became a wholly-owned subsidiary of the Company (the “Merger”). 5 Table of Contents Going Concern The accompanying condensed consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As shown in the accompanying condensed consolidated financial statements, we have generated minimal revenues in the first half of 2011 and we have a working capital deficit as of June 30, 2011. These factors raise substantial doubt about our ability to continue as a going concern. Since June 2011 to the date of this report, all of the Company’s officers, directors and employees have agreed to defer a substantial portion of their compensation due from the Company. In addition, our Chairman, President and CEO has deferred his entire salary due from April 7, 2011 to the date of this report. In addition, certain consulting expenses due from the Company are being paid by a member of the Company’s Board of Directors. As of July 31, 2011, total deferred salaries and estimated payroll taxes were approximately $113,000. Total consulting expenses advanced by the member of the Company’s Board of Directors is approximately $20,000. The Company plans to pay the deferred salaries and advanced expenses with proceeds from borrowings or the possible sale of energy efficiency contracts owned by the Company. Our ability to continue existence is dependent upon our continuing efforts to implement our new business strategy, management’s ability to achieve profitable operations and/or upon our ability to obtain additional financing to carry out our business plan. We intend to fund our operations through equity and/or debt financing arrangements and any revenues generated in the future. However, there can be no assurance that these arrangements, if any, will be sufficient to fund our ongoing capital expenditures, working capital, and other cash requirements. The outcome of these matters cannot be predicted at this time. There can be no assurance that any additional financings will be available to us on satisfactory terms and conditions, if at all. In the event we are unable to continue as a going concern, we may elect or be required to seek protection from our creditors by filing a voluntary petition in bankruptcy or may be subject to an involuntary petition in bankruptcy. To date, management has not considered this alternative, nor does management view it as a likely occurrence. The accompanying condensed consolidated financial statements do not include any adjustments related to the recoverability or classification of asset-carrying amounts or the amounts and classification of liabilities that may result should we be unable to continue as a going concern. Note 3. Commitments and Contingencies Legal Matters From time to time, we may become involved in litigation relating to claims arising out of our operations in the normal course of business. No legal proceedings, government actions, administrative actions, investigations or claims are currently pending against us or involve us which, in the opinion of our management, could reasonably be expected to have a material adverse effect on our business or financial condition. There are currently no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial stockholder, is an adverse party or has a material interest adverse to us. The PMP Agreement Pursuant to the PMP Agreement, commencing on September 15, 2010, GEM agreed to pay Mr. Bocos a monthly consulting fee of $8,000. Long Term Debt The maturities of the note for the Auto Loan (as defined below) payable, affiliate bridge loan payable and bridge loan payable at June 30, 2011 are as follows: 6 Table of Contents 6/30/2012 6/30/2013 6/30/2014 6/30/2015 6/30/2016 Total Note payable $ $
